Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-22-00576-CV

                                   George NAVARRO,
                                        Appellant

                                            v.

                     Rebecca HERNANDEZ and Kristan Hernandez,
                                   Appellees

                From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI07366
                        Honorable Monique Diaz, Judge Presiding

              BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ,
                         AND JUSTICE VALENZUELA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of appeal are assessed against appellant.

      SIGNED October 19, 2022.


                                             _________________________________
                                             Lori I. Valenzuela, Justice